Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
Disentimos de la opinión mayoritaria por dos (2) razones. La primera, porque no estamos de acuerdo con la ambivalencia del Tribunal y los “mensajes contradictorios” que el mismo ha estado enviando, respecto a la facultad inherente que tiene el Tribunal de Circuito de Apelaciones de interpretar su propio reglamento.
No obstante el hecho de que este Tribunal fue el que promulgó dicho reglamento, conforme las disposiciones de la Ley de la Judicatura de Puerto’Rico de 1994, es al foro apelativo intermedio al que le corresponde, en primera ins-tancia y de manera principal, interpretar el mismo. Sus interpretaciones merecen nuestra deferencia. Después de todo, y a pesar de que somos el más alto Foro apelativo del País, ni somos infalibles ni fuimos designados como los “mentores o tutores” del Tribunal de Circuito de Apelaciones.
*134En segundo término, somos del criterio que al resolver —como lo hace— la Mayoría está demostrando una caren-cia absoluta de pragmatismo judicial. Conforme explica-mos más adelante, el resultado de la decisión mayoritaria emitida es que el caso retorna al Tribunal de Primera Ins-tancia para la celebración de un juicio plenario, proceso que podría ser dejado sin efecto posteriormente; ello con el consabido gasto innecesario de recursos, tiempo y dinero.
I
Como surge de la opinión mayoritaria, en el caso que ocupa nuestra atención, el tribunal de instancia resolvió que resultaba procedente denegar una moción de desesti-mación que había radicado la Corporación del Fondo del Seguro del Estado (en adelante el Fondo) respecto a la de-manda de daños y perjuicios radicada por la aquí peticio-naria Arriaga Rivera contra dicho organismo administrativo. Dicha solicitud de desestimación estaba predicada en la defensa afirmativa de prescripción. El foro de instancia denegó la aludida solicitud por entender que una carta que había enviado la demandante Arriaga Rivera al Administrador del Hospital Industrial había tenido el efecto de interrumpir el período prescriptivo.
En certiorari, el Tribunal de Circuito de Apelaciones re-vocó dicha actuación por entender que la mencionada carta no tuvo el efecto de interrumpir el término prescriptivo ya que: la misma fue recibida por el destinatario con posterio-ridad a la conclusión del período prescriptivo aplicable y porque dicha carta no estaba dirigida a la parte deman-dada, esto es, al Fondo.
Conforme al criterio de una mayoría de los integrantes del Tribunal, procede revocar la sentencia emitida por el Tribunal, de Circuito de Apelaciones por el fundamento de que dicho foro apelativo intermedio no debió entrar a dilu-cidar los méritos del recurso, ya que lo procedente era des-*135estimar el recurso radicado por el Fondo por razón de que éste incumplió con el requisito de notificar al tribunal de instancia. En otras palabras, la Mayoría resuelve que el incumplimiento, por parte del Fondo, con las disposiciones de la Regla 33(A) del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.RR.A. Ap. XXII-A, sin que el Fondo adujera justa causa para ello, amerita la desestimación del recurso radicado por dicho organismo administrativo.
Como expresáramos anteriormente, el resultado o con-secuencia de la opinión mayoritaria emitida es que el caso retorna al tribunal de instancia para la dilucidación, en sus méritos, de la demanda de daños y peijuicios que contra el Fondo radicara la peticionaria Arriaga Rivera sin que el planteamiento de prescripción hecho por el Fondo haya sido resuelto en los méritos; defensa afirmativa que, de ser procedente, priva de autoridad al foro de instancia para intervenir y resolver en los méritos el caso.
1 — I 1 — i
Una vez retorne el caso al tribunal de instancia pueden darse, naturalmente, varias alternativas: (1) las partes pueden transigir el pleito; (2) la parte demandante puede no prevalecer en los méritos; (3) la demandante puede pre-valecer y el Fondo no recurrir en apelación al Tribunal de Circuito de Apelaciones; (4) la parte demandante puede prevalecer, el Fondo acudir en apelación al Tribunal de Cir-cuito de Apelaciones, plantear la defensa de la prescrip-ción, y un panel del Tribunal de Circuito, distinto al que ahora intervino, resolver que la acción no estaba prescrita y el Fondo no acudir ante este Tribunal; (5) todo lo anterior, y la parte perjudicada acudir ante este Tribunal, en cuya situación vendríamos obligados a resolver si la acción estaba, o no, prescrita; etc.
Las primeras tres (3) alternativas pueden darse sin que, finalmente, se tenga que resolver el planteamiento legal de *136si el Fondo puede, o no, levantar nuevamente ante los foros apelativos correspondientes la cuestión de la prescripción. En las restantes alternativas, si el Fondo levanta nueva-mente dicha cuestión ante los tribunales correspondientes, sí hay que resolver dicho punto.
La solución de la referida cuestión no es fácil. Hemos resuelto que si este Tribunal adjudica, en los méritos y vía “certiorari”, una determinación interlocutoria de un tribunal de instancia, no procede que la parte perdidosa vuelva a plantear lo mismo en un recurso posterior; ello, conforme a la doctrina de la “ley del caso”. Vélez v. Serv. Legales de P.R., Inc., 144 D.P.R. 673 (1988); Candelaria v. Mun. de Ceiba, 114 D.P.R. 155, 156-157 (1983); Rivera v. Insurance Co. of P.R., 103 D.P.R. 91, 94 (1974).
La situación aquí es distinta. El Fondo levantó oportu-namente la defensa de prescripción; defensa que, como ex-presáramos anteriormente, de ser procedente en derecho, priva al tribunal de instancia de autoridad para intervenir en el caso. Dicha cuestión, como consecuencia inescapable de la decisión mayoritaria hoy emitida, no queda resuelta en los méritos ya que la Mayoría entiende que resulta pro-cedente la desestimación del recurso, radicado ante el Tribunal de Circuito de Apelaciones, por incumplimiento con el Reglamento. La cuestión de si ese incumplimiento, que desemboca en la desestimación de su recurso, priva al Fondo de poder plantear nuevamente la defensa de pres-cripción en apelación no ha sido resuelta por el Tribunal.
Ahora bien, de poder el Fondo plantear dicha defensa nuevamente, y de prevalecer en su planteamiento, todo el procedimiento que se haya llevado a cabo habría que de-jarlo sin efecto. Esto es, todo el tiempo invertido por el tribunal de instancia en ver el caso en sus méritos, todos los recursos en ello utilizados, todo el dinero gastado por las partes y la Rama Judicial en dicho procedimiento ha-bría sido en vano.
Ante esta situación, ¿qué hizo el Tribunal de Circuito de Apelaciones1? Actuando con, y demostrando, una gran sen-*137satez, decidió ser “flexible” y acoger el recurso radicado por el Fondo y decidir, en los méritos, el planteamiento de pres-cripción hecho por el referido organismo administrativo.
¿Cometió un “abuso de discreción” al así actuar? La ma-yoría de los integrantes del Tribunal decide hoy que sí; nosotros sostenemos que no.(1) Veamos por qué.
La Regla 33(A) del Reglamento del Tribunal de Circuito de Apelaciones, ante, establece, en síntesis y en lo perti-nente al asunto planteado, que una parte que no esté con-forme con una resolución interlocutoria emitida por el Tribunal de Primera Instancia podrá revisar la misma ante el Tribunal de Circuito de Apelaciones presentando un re-curso de certiorari en “la Secretaría del Tribunal de Cir-cuito de Apelaciones o en la Secretaría de la sede del Tribunal de Primera Instancia en la cual se resolvió la controversia objeto de revisión”. (Enfasis suplido.) Id.
Dicha Regla 33(A) impone, además, la obligación a esa parte de notificar a la otra Secretaría; esto es, si radicó ante el Tribunal de Circuito de Apelaciones, tiene que no-tificar al Tribunal de Primera Instancia, y si radicó ante este último, tiene que notificar al Tribunal de Circuito de Apelaciones. Analizado en su justa perspectiva, ese requi-sito, aun cuando importante, es uno que no debe privar al Tribunal de Circuito de Apelaciones de entender en el recurso. De hecho, nuestro ordenamiento dispone para que el Tribunal de Circuito pueda eximir del mismo a la parte peticionaria; ello así cuando ésta demuestra “justa causa”. Es correcto que en el presente caso el Fondo no adujo esa “justa causa”. Ello no obstante, la situación indeseable que antes señaláramos que podría ocurrir si el planteamiento de prescripción no se resuelve —el malgasto de fondos, re-cursos y tiempo— constituye, de por sí, causa o razón sufi-*138cíente para que el Tribunal de Circuito correctamente haya decidido ejercer su sana discreción, ser “flexible” en la in-terpretación de su Reglamento, y acoger y resolver el re-curso en sus méritos. Así se lo hemos señalado, en el pa-sado, al Tribunal de Circuito de Apelaciones. Veamos.
En Santos y otros v. Mun. de Comerio, 140 D.P.R. 12 (1996), resolvimos que "abusó de su discreción” el Tribunal de Circuito de Apelaciones al desestimar un recurso de cer-tiorari que, aunque fue presentado dentro del término de cumplimiento estricto. de treinta (30) días, fue corregido —para subsanar un defecto de forma— al otro día de expi-rar el plazo de treinta (30) días. Al así resolver expresa-mos, en lo pertinente, que una interpretación flexible de las normas reglamentarias allí en controversia permitiría al Tribunal de Circuito de Apelaciones decidir si expide o no el recurso y, de hacerlo, revisar en los méritos el plantea-miento de la parte allí peticionaria.
En López Rivera v. Rivera Díaz, 141 D.P.R. 194 (1996), un tribunal dividido(2) resolvió que resultaba ser una san-ción demasiado extrema la desestimación decretada por el Tribunal de Circuito de Apelaciones por no haber perfeccio-nado su recurso la parte peticionaria con la debida diligen-cia, ello con relación a la exposición narrativa de la prueba. Al así actuar señalamos, entre otros fundamentos, que:
... reiteradamente hemos resuelto que cuando un tribunal tiene ante sí una situación de desatención al caso por la parte inte-resada, la imposición de sanciones debe ser, en primer término, al abogado de la parte, y que si ello no produce efectos positivos, entonces “procederá la imposición de la severa sanción de la desestimación ... tan solo después que la parte haya sido debi-damente ... apercibida de la situación”. Maldonado v. Srio. de Rec. Naturales, 113 D.P.R. 494, 498 (1982). Véanse: Echevarría Jiménez v. Sucn. Pérez Meri, 123 D.P.R. 664 (1989); Dávila v. Hosp. San Miguel, Inc., 117 D.P.R. 807 (1986). Ello no sucedió aquí, y no vemos por qué esta bien fundamentada norma no aplique también en el proceso apelativo. (Enfasis suplido.) López Rivera v. Rivera Díaz, ante, pág. 199.
*139En Soc. de Gananciales v. García Robles, 142 D.P.R. 241 (1997), nuevamente divididos,(3) resolvimos que había in-currido en “abuso de discreción” el Tribunal de Circuito de Apelaciones al desestimar un recurso de apelación, en un caso civil, por no haber el apelante presentado oportuna-mente una exposición narrativa de la prueba a pesar de que los señalamientos de error, por él hechos, iban dirigi-dos a impugnar la apreciación de la prueba testifical que había realizado el tribunal de instancia. Al así actuar, ex-presamos:
Debemos determinar si abusó de su discreción el Tribunal de Circuito de Apelaciones al desestimar un recurso de apelación por el apelante no haber presentado una exposición narrativa de la prueba oral desfilada ante el Tribunal de Primera Instancia. Varias consideraciones sostienen nuestra decisión. Primero, debemos tener presente los propósitos que quiso alcan-zar el Legislador al crear el Tribunal de Circuito de Apelaciones mediante la aprobación de la Ley de la Judicatura de Puerto Rico de 1994. Segundo, debemos también considerar la filosofía que ha permeado la reglamentación sobre los mecanismos dise-ñados para presentar al tribunal apelativo la prueba desfilada ante el tribunal de instancia y el efecto que sobre la misma tendría la decisión del Tribunal del Circuito de Apelaciones. Tercero, hay que reconocer los efectos que han tenido sobre la profesión legal los frecuentes y profundos cambios introducidos a nuestro sistema de justicia apelativa durante los últimos cua-tro (4) años. Cuarto, debemos sostener el principio cardinal que ha animado en el pasado nuestras decisiones sobre la resolu-ción judicial de las controversias, en cuanto hemos reiterado el interés de que las mismas sean atendidas en sus méritos. Ade-más, debemos estimular que las partes que comparezcan ante el Tribunal de Circuito de Apelaciones cumplan adecuadamente con los requisitos que impone su Reglamento, de forma que se le imparta certeza a sus gestiones y celeridad a sus procedimientos. El análisis de la controversia que se nos pre-senta, a la luz de las consideraciones esbozadas, nos lleva, en esencia, a realizar un balance de intereses: por un lado debemos analizar el interés de los litigantes, avalado por legislación, de que las decisiones emitidas por el Tribunal de Primera Instan-*140cia, en casos originados allí, puedan ser revisadas en apelación por un tribunal colegiado; y, por el otro lado, considerar el inte-rés de promover el adecuado funcionamiento del Tribunal de Circuito de Apelaciones. El producto de este balance debe ase-gurar la atención justa, rápida y económica de las controversias que se presentan ante dicho foro. Estos elementos siempre han caracterizado nuestro sistema de adjudicación. Nuestras deci-siones deben armonizar estos elementos, no contraponerlos. (En-fasis suplido.) Soc. de Gananciales v. García Robles, ante, págs. 244-245.
En Prog. Salud N. v. Prog. Salud S. Lucas, 142 D.P.R. 270 (1997), nuevamente revocamos al Tribunal de Circuito de Apelaciones, por entender que éste no había actuado con flexibilidad, al ordenar la devolución de una transcripción de la prueba, que obraba en autos, por no haber acreditado el recurrente la necesidad de perfeccionar el recurso me-diante una transcripción.
Apercibido el Tribunal de Circuito de Apelaciones de to-das esas advertencias sobre la “debida flexibilidad” con que venía obligado a interpretar su Reglamento, dicho foro apelativo intermedio —en Bco. Popular de P.R. v. Mun. de Aguadilla, 144 D.P.R. 651 (1997)— acogió un recurso de certiorari que había sido radicado por el referido Municipio once (11) días después de haberse cumplido el plazo de treinta (30) días, de cumplimiento estricto, que tenía dicha parte para radicar su recurso de certiorari. En esta oca-sión, contrario a las anteriores, revocamos al Tribunal de Circuito por haber sido muy flexible.
Un análisis de la opinión mayoritaria emitida en el caso que hoy ocupa nuestra atención —el cual, dicho sea de paso, es totalmente distinguible del de Bco. Popular de P.R. v. Mun. de Aguadilla, ante— en unión a los casos antes reseñados nos trae a la mente la frase popular de “palo si boga y palo si no boga”. Este Tribunal ha fallado mala-mente al no establecer, ni señalarle, una norma clara al Tribunal de Circuito de Apelaciones que los integrantes de *141es e foro judicial puedan seguir en la interpretación de las disposiciones de su Reglamento.
H-i HH HH
En el presente caso se trata, repetimos, del incumpli-miento con un requisito excusable. La parte peticionaria —contrario al caso Bco. Popular de P.R. v. Mun. de Aguadilla, ante— acudió en tiempo ante el Tribunal de Circuito de Apelaciones. Es cierto que falló en notificar a la Secre-taría del Tribunal de Primera Instancia. Sin embargo, esta es una situación que —nuevamente, contrario al caso Bco. Popular de P.R. v. Mun. de Aguadilla, ante— no afecta la jurisdicción en sí del Tribunal de Circuito de Apelaciones.
Ante un planteamiento de prescripción —el cual, repe-timos, afecta la jurisdicción del tribunal de instancia para ver el caso— y ante la posibilidad real de que el no resolver ese planteamiento pueda causar en el futuro el malgasto de recursos, tiempo y dinero, el Tribunal de Circuito de Apelaciones procedió —a nuestro parecer con gran juicio y sensatez— a acoger el recurso y resolver, en los méritos, el planteamiento de prescripción. Esa situación —la de evitar el gasto innecesario de fondos, recursos y tiempo— incluso podría considerarse, repetimos, como la “justa causa” para actuar con flexibilidad, excusar el incumplimiento del re-quisito en controversia y acoger el recurso y resolverlo en sus méritos.
Venimos, todos, en la obligación de velar por el estable-cimiento de un “balance de intereses”, el cual asegure “la atención justa, rápida y económica de las controversias que se presentan” ante el Tribunal de Circuito de Apelaciones y ante este Tribunal. Véase Soc. de Gananciales v. García Robles, ante, pág. 245. A menos que lo expresado por este Tribunal en los casos recientes citados sea “letra muerta”, el incumplimiento aquí en controversia no amerita la ¿¿ras-*142tica sanción de la desestimación. Sobre todo, resulta ser inconcebible que este Tribunal, dados los hechos particula-res del presente caso, califique la acción tomada en el mismo por el Tribunal de Circuito de Apelaciones como un “abuso de discreción”.
En conclusión, lo procedente a nuestro juicio sería expe-dir el recurso radicado por la peticionaria Arriaga Rivera y resolver, en los méritos y de una vez y por todas, el plan-teamiento de prescripción que ha levantado el Fondo del Seguro Estado.
Ese, en nuestro criterio, es el curso de acción a seguir. No debemos propiciar soluciones fútiles.

 Debe mantenerse presente que, conforme nuestro ordenamiento jurídico, dis-creción es “una forma de razonabilidad aplicada al discernimiento judicial para lle-gar a una conclusión justiciera Pueblo v. Sánchez González, 90 D.P.R. 197, 200 (1964).


 Disintieron los Jueces Asociados Señores Negrón García y Corrada Del Río.


 El Juez Asociado Señor Negrón García disintió. El Juez suscribiente no intervino.